      Case 1:18-cv-03086-DLF Document 29 Filed 05/09/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF COLUMBIA



 DAVID CODREA,
                       et al.


                     Plaintiffs,                      Case No. 1:18-cv-03086-DLF
                                                      The Hon. Judge Friedrich
         v.

 BUREAU OF ALCOHOL, TOBACCO
 FIREARMS, AND EXPLOSIVES,
                et al.


                     Defendants.



                                   JOINT STATUS REPORT

       Pursuant to this Court’s May 7, 2019 Minute Order instructing the parties to file a

joint status report on the status of the appellate proceedings in this matter, the parties

hereby submit the following:

1) On April 1, 2019, the United States Court of Appeals for the District of Columbia

   Circuit resolved the appeal in this matter, D.C. Circuit Case No. 19-5044, by

   affirming, in a 2-1 decision, this Court’s denial of Plaintiffs’ motion for a preliminary

   injunction.

2) The D.C. Circuit Court provided the Plaintiffs-Appellants 48 hours from the entry of

   its Opinion to apply to the U.S. Supreme Court and directed the Clerk to “withhold

   issuance of the mandate pending resolution of any stay application filed in the

   Supreme Court.”
         Case 1:18-cv-03086-DLF Document 29 Filed 05/09/19 Page 2 of 3



3) On April 3, 2019, Plaintiffs-Appellants filed their Application for Stay of

      Implementation and Enforcement of Agency Regulation Pending a Petition for a Writ

      of Certiorari. See Docket #18A1019.1

4) On April 5, 2019, the Supreme Court denied the Plaintiffs-Appellants’ Application.

5) Plaintiffs-Appellants currently anticipate filing a Petition for Writ of Certiorari.

6) As any decision by the Supreme Court of the United States could significantly shape

      further proceedings in this matter, the parties jointly request that this Court allow the

      parties to file a joint status report within three (3) days of the conclusion of

      proceedings at the Supreme Court.



Dated: May 9th, 2019                                Respectfully submitted,

                                                    /s/ Stephen D. Stamboulieh
                                                    Stephen D. Stamboulieh
                                                    Stamboulieh Law, PLLC
                                                    P.O. Box 4008
                                                    Madison, MS 39130
                                                    (601) 852-3440
                                                    stephen@sdslaw.us
                                                    DC District Court Bar# MS0009

                                                    Alan Alexander Beck
                                                    Law Office of Alan Beck
                                                    2692 Harcourt Drive
                                                    San Diego, CA 92123
                                                    (619) 905-9105
                                                    Alan.alexander.beck@gmail.com
                                                    DC District Court Bar# HI001
                                                    Counsel for Plaintiffs


                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    JOHN R. TYLER

1
    https://www.supremecourt.gov/Search.aspx?FileName=/docket/docketfiles/html/public\18a1019.html

                                                   2
Case 1:18-cv-03086-DLF Document 29 Filed 05/09/19 Page 3 of 3



                              Assistant Branch Director


                              /s/
                              ERIC J. SOSKIN (PA Bar #200663)
                              Senior Trial Counsel
                              Federal Programs Branch
                              U.S. Department of Justice, Civil Division
                              1100 L Street, NW Rm. 12002
                              Washington, DC 20530
                              Telephone: (202) 353-0533
                              Fax: (202) 616-8470
                              Email: Eric.Soskin@usdoj.gov
                              Counsel for Defendants




                              3
